Citation Nr: 0408610	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service during the period 
December 1967 to December 1970.  He served in Vietnam during 
the period July 1968 to July 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manchester, 
New Hampshire, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with PTSD.

2.  There is no competent, objective, factual evidence of 
record that appellant engaged in combat.

3.  Credible objective evidence of record contradicts 
appellant's account of the claimed in-service stressors.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed before the enactment of the VCAA, but 
was first adjudicated after enactment of the VCAA.  The VCAA 
accordingly applies to this case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).



In the present case for service connection for post-traumatic 
stress disorder, a substantially complete application was 
received in March 2000; the claim was denied by rating 
decision in April 2002.  Prior to the denial, the AOJ sent 
appellant a VCAA duty-to-assist letter in March 2001, which 
did not satisfy the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.    There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of March 2001 detailed the information required 
to substantiate a claim for service connection for PTSD, what 
evidence RO had on file already, and what additional evidence 
would still be helpful in establishing the claim.  The 
original rating decision of April 2002, the Statement of the 
Case (SOC) in September 2002, and the Supplementary Statement 
of the Case (SSOC) in November 2003 all listed the evidence 
on file that had been considered in formulation of the 
decision.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, RO obtained appellant's service personnel and 
medical records and private (non-VA) treatment records; there 
are no VA health records to pursue.  RO pursued verification 
of appellant's professed stressor through the appropriate 
federal agency (here, the U.S. Armed Services Center for Unit 
Research), as specifically required by 38 U.S.C.A. 
§ 5103A(b)(3)(c)(1) (West 2002).  RO arranged for appellant 
to undergo a VA medical examination in conjunction with 
appellant's claim, and afforded appellant a hearing before 
the RO's Decision Review Officer.  The Board accordingly 
finds that VA has no outstanding duty to assist in regard to 
this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant contends that he currently suffers from PTSD 
resulting from his service in Vietnam.  In the documents 
submitted in support of his claim, appellant named two 
specific stressors: a jeep accident in which appellant 
allegedly injured or killed several Vietnamese civilians, and 
the death in combat of his close friend R.J.S..  
Subsequently, in his testimony before the RO's Decision 
Review Officer, appellant cited personal combat with the 
enemy as another service-related stressor.

Appellant's service personnel and medical records are on 
file.  Appellant's personnel record shows that he was 
convicted by Special Court Martial of leaving the scene of an 
accident without providing his identity, for which he was 
fined the sum of $300.00; there is no mention of civilian 
injuries or fatalities.  Appellant's service medical record 
shows no diagnosis or treatment of a mental disorder during 
service.  Appellant's service personnel and medical records 
do not show indices of personal engagement in combat such as 
wounds or combat-related awards and decorations.

RO requested appellant's medical record from the VA Medical 
Center (VAMC) but was informed that there are no VAMC 
treatment records.

Appellant's counseling notes from the Vet Center are on file.  
Appellant's self-reported history states that he came under 
frequent attack while riding "shotgun" for convoys, and 
during his last four months in Vietnam served in a small base 
camp known for being overrun by the enemy.  As specific 
traumatic events, appellant cited (1) the jeep accident in 
which some Vietnamese civilians were killed or injured, (2) 
having to count dead enemy bodies after attacks, and (3) the 
death of a close friend who was killed while "riding 
shotgun" on a convoy in appellant's absence.

Unit records provided by the U.S. Armed Services Center for 
Unit Research (USACRUR) show that R.J.S. was killed during a 
mortar attack on the base camp in May 1969.  The unit history 
for the period May through July 1969 shows that one soldier 
was killed and two wounded during that quarter; enemy 
activity was recorded as a "minor" rocket attack in one 
soldier was killed and two wounded (the only casualties of 
the calendar quarter), a "light" mortar attack resulting in 
no casualties, and eight instances of sniper fire or mining 
activity which resulted in no casualties.
A psychiatric evaluation of appellant was performed by Dr. 
P.E.E., a private psychiatrist, in February 2003.  Dr. P.E.E. 
had the following documents available in conjunction with his 
examination: records from the Vet Center, appellant's DD-214, 
a copy of appellant's claimed in-service stressors, and a 
copy of the rating decision denying service connection for 
PTSD.  Dr. P.E.E. described appellant's current symptoms, 
including nightmares related to Vietnam, difficulty 
concentrating, sense of failure, and avoidance of any stimuli 
reminiscent of Vietnam.  Dr. P.E.E. recorded appellant's 
personal history before and after military service in great 
detail, and recorded the two stressors cited by appellant 
(jeep accident and death of his friend R.J.S.).  Dr. P.E.E. 
diagnosed "severe/chronic post traumatic stress disorder" 
persistent since appellant's Vietnam experiences.

Appellant testified before the RO's Decision Review Officer 
in June 2003.  Appellant testified that he has nightmares and 
flashbacks about Vietnam, and that he tends to fly into rages 
(T. 2).  Appellant stated that he experienced a "rash of 
fire fights" in base camp and that he was fired upon 
"constantly" while performing convoy escort duties (T. 2-
3).  On one occasion, he witnessed an attack on the perimeter 
of the camp in which there was a confused firefight (T. 3).  
Appellant was not aware that he may have PTSD until he began 
attending anger management counseling at the Vet Center, 
which resulted in him being identified as possibly having 
PTSD (T. 3).       

Appellant underwent a VA psychiatric evaluation in September 
2003.  The examiner had the C-file available for review.  The 
examiner also had the opinion of Dr. P.E.E. available for 
review, and the VA examiner noted that Dr. P.E.E. had 
conducted his examination without the benefit of the complete 
file.  The VA examiner noted appellant's self-reported 
history before, during, and after service in detail.  The VA 
examiner noted appellant's bearing and demeanor in detail.  
Appellant cited the same two stressors to the VA examiner 
(jeep accident and death of his friend R.J.S.).  The VA 
examiner opined that appellant does not meet all the criteria 
for PTSD under the criteria of the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Ed. (DSM-IV) in that 
appellant fully meets criteria A and B, only partially meets 
criteria C and D, and fails to meet criteria E and F to any 
degree.  
III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2003).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, there is a 
disagreement between two competent medical sources: Dr. 
P.E.E., a psychiatrist in private practice, diagnosed 
appellant as having PTSD, while the VA medical examiner 
opined that appellant does not meet all the criteria for 
PTSD.   

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, supra.    Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994). 

In this case, both medical experts are credible and competent 
to diagnose mental disabilities.  The VA examiner is a 
psychologist, while Dr. P.E.E. is a psychiatrist; in most 
cases, a psychiatrist's opinion will carry more weight than 
that of a psychologist.  The VA examiner had the benefit of 
reviewing the entire claims file, including appellant's 
service record and the opinion of Dr. P.E.E., while Dr. 
P.E.E. had access to the VA treatment records and to 
appellant's DD-214, but not to appellant's entire service 
record.  Both experts conducted a personal examination of the 
appellant and provided detailed notes regarding appellant's 
observed demeanor.
  
Diagnosis of PTSD must comply with the criteria listed in 
DSM-IV.  38 C.F.R. § 4.125(a) (2003); Cohen v. Brown, 10 Vet. 
App. 128, 143.  It appears that both experts complied with 
the criteria of DSM-IV in formulating their respective 
conclusions, although they arrived at different diagnoses.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153.  VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-144.

In this case, it appears that the VA examiner and Dr. P.E.E. 
both conducted complete and competent evaluations but arrived 
at different diagnoses. Although Dr. P.E.E. did not have 
access to the entire claims file, he had sufficient 
information to render a competent diagnosis of appellant's 
current condition and the Board has no reason to dispute that 
diagnosis.  When there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).  The Board accordingly accepts Dr. 
P.E.E.'s diagnosis of PTSD.  

Just because a physician or other health care professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Granting of service connection is 
predicated upon the outcome of the remaining two analytical 
steps.

Stressors

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.   The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).

Appellant cites two specific stressors. The first specific 
stressor was a jeep accident in which he allegedly ran into 
several Vietnamese civilians, hurting and possibly killing 
several, and subsequently fled the scene.   The second 
specific stressor was learning of the death in combat of his 
close friend, R.J.S..   In addition to these two specific 
stressors, appellant asserted in his testimony that he was in 
combat.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experience, 
witnessed, or was confronted with an event or events that 
involved actual death or serious injury, or threat to the 
physical integrity of self or others, and (2) "the person's 
response must have involved intense fear, hopelessness, or 
horror."  Cohen, 141, citing DSM-IV.   The sufficiency of 
the stressor is a medical determination, and adjudicators may 
not render a determination on this point without independent 
medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 
(1994).

Neither of the two specific claimed stressors is based upon 
personal involvement in combat.   When, as here, the claimed 
stressors are not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton), 76; Zarycki, 98.

In regard to the first specific claimed stressor (the jeep 
accident), the service record shows that appellant was tried 
by Special Court-Martial in July 1969 for wrongfully and 
unlawfully leaving the scene of an accident without making 
his identity known; appellant was fined $300.00.   Appellant 
contends that he suffers from guilt over the Vietnamese 
civilians that he claims to have hit with his jeep.  However, 
the charges do not mention any injuries or fatalities, and 
the lightness of the punishment is evidence that the claimed 
injuries or fatalities did not occur.  The objective evidence 
on file therefore does not substantiate appellant's account 
that the accident was psychologically stressful.  The Board 
notes that Dr. P.E.E. accepted appellant's version and did 
not have appellant's disciplinary record available when he 
conducted his evaluation; a medical professional's opinion 
based on a post-service examination of a veteran is not 
competent evidence that an in-service stressor occurred.  
Cohen, 145.

In regard to the second claimed stressor (death of fellow 
soldier R.J.S.), records from USACRUR verify that R.J.S. was 
killed in action during a mortar attack on his base camp.  
Appellant's account is that he and R.J.S. were supposed to 
have performed convoy duty together, but appellant was kept 
at base doing other duties and R.J.S. was killed in 
appellant's absence when the convoy was ambushed.  This is 
contradicted by the USACRUR report, which shows that R.J.S. 
was not killed while riding convoy but rather in a mortar 
attack on the base camp.  By appellant's own account, he was 
not nearby when R.J.S. was killed.  The objective evidence on 
file accordingly does not verify appellant's version of the 
claimed stressor.  The Board notes that Dr. P.E.E. did not 
have the USACRUR report available for review when he 
conducted his own evaluation.

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  In 
this case, appellant's account of the two claimed specific 
stressors is inconsistent with the objective evidence of 
record, and the Board accordingly finds that these two 
stressors have not been verified.

In addition to the two specific stressors discussed above, 
appellant asserted in his testimony that he engaged 
personally in combat.   A veteran's lay testimony, alone, is 
sufficient to verify a claimed in-service stressor if the 
claimed stressor is related to a veteran's personal episode 
of engagement in combat with the enemy.  However, a veteran's 
lay testimony, alone is not sufficient to establish that he 
or she actually engaged in personal combat with the enemy; 
that factor must be established by objective, competent, and 
factual evidence of record.  VAOPGCPREC 12-99, p. 4 (October 
18, 1999); Gaines v., West, 11 Vet. App. 353 (1998).

In this case, USACRUR has provided the Operational Report-
Lessons Learned document for appellant's unit for the period 
May through July 1969 (the period corresponding to the death 
of R.J.S.).  The report details "one minor stand-off" 
resulting in one U.S. dead and two wounded, which were the 
only casualties of that quarter.  A "light mortar attack" 
resulted in no casualties and minor damage.  There were eight 
reportable incidents of sniper fire or mining, with no 
casualties and minor damage.  This USACRUR report was not 
available to Dr. P.E.E. when he formulated his opinion.   
Based on the USACRUR report, as well as the fact that 
appellant's service personnel record gives no indication that 
appellant engaged in personal combat, the Board finds that 
there is no objective, competent, and factual evidence of 
record that appellant engaged in personal combat with the 
enemy. 

In summary, for the reasons cited above, the Board finds that 
appellant's claimed stressors have not been verified by 
competent objective evidence.
   
Nexus

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  Since there are no 
verified in-service stressors, the question of nexus is 
rendered moot.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



